United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
CARL VINSON VETERANS MEDICAL
CENTER, Dublin, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-684
Issued: December 30, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 12, 2009 appellant filed a timely appeal from April 30 and December 4, 2008
decisions of the Office of Workers’ Compensation Programs terminating her compensation
benefits and a June 10, 2008 decision denying compensation after the termination. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
benefits effective April 30, 2008 on the grounds that her accepted lumbar injury had ceased
without residuals; and (2) whether appellant established that she had a continuing disability on
and after April 30, 2008, including the period May 6 to June 20, 2008, related to the accepted
injury.
On appeal, appellant, through her attorney, asserts that the Office’s December 4, 2008
decision was “contrary to fact and law.”

FACTUAL HISTORY
The Office accepted that on October 28, 2006 appellant, then a 45-year-old licensed
practical nurse, sustained a lumbar strain due to lifting patients during her work shift that day.
She stopped work that day and had intermittent absences through December 2006. Appellant
received wage-loss compensation on the daily rolls. Her case was placed on the periodic rolls
effective January 18, 2007.
In an October 30, 2006 report, Dr. Anurura Damimeni, an employing establishment
physician, noted that appellant experienced low back pain since her work shift on
October 28, 2006. The physician diagnosed a back strain and prescribed medication.1
Beginning in December 2006, appellant was followed by Dr. Dwayne L. Clay, an
attending Board-certified physiatrist specializing in pain management. In a December 21, 2006
report, Dr. Clay diagnosed L5-S1 radiculopathy.2 He prescribed narcotic medication. In a
January 17, 2007 report, Dr. Clay noted that appellant tested positive for marijuana on a prior
drug screen but tested negative that day. He refused to prescribe additional opioids. Appellant
underwent L4-5 nerve root blocks in February, March and April 2007.3
Appellant returned to full-time light-duty work on May 28, 2007, with intermittent
absences through July 2007. As of August 13, 2007, Dr. Clay restricted her to working four
hours a day, with lifting limited to 10 pounds. He renewed appellant’s work restrictions through
November 2007.4
On November 16, 2007 the Office obtained a second opinion report from
Dr. Alexander H. Doman, a Board-certified orthopedic surgeon, who reviewed the medical
record and a statement of accepted facts provided by the Office. Dr. Doman found no objective
abnormalities on clinical examination and obtained lumbar x-rays which were normal. He
diagnosed a resolved lumbar muscular strain. Dr. Doman found appellant capable of full-time,
full-duty work.
In a December 13, 2007 report, Dr. Clay restricted appellant to working four hours a day
with lifting limited to 10 pounds. He held her off work through March 2008.
1

A November 2, 2006 lumbar computed tomography (CT) scan showed disc bulges at L3-4 and L4-5, mild
central canal stenosis from L3 to L5 and foraminal stenosis at L4-5. A December 29, 2006 magnetic resonance
imaging (MRI) scan showed disc bulges at L3-4 and L5-S1, impinging on the thecal sac.
2

Dr. Clay obtained imaging studies. January 17, 2007 electromyography and nerve conduction velocity studies
showed right-sided L5-S1 radiculopathy. A February 28, 2007 discogram showed lumbar spondylosis, a displaced
lumbar disc and lumbar degenerative disc disease. A February 28, 2007 lumbar CT scan showed annular tears at
L3-4, L4-5 and L5-S1.
3

In a June 5, 2007 report, Dr. Sandy Souza, an attending Board-certified neurosurgeon, diagnosed an L4-5
annular tear with no nerve root compression at any level.
4

By decision dated November 26, 2007, the Office denied appellant’s claim for wage-loss compensation from
September 3 to October 4, 2007 on the grounds that she submitted insufficient medical evidence establishing the
claimed period of disability. This decision is not before the Board on the present appeal.

2

The Office found a conflict of opinion between Dr. Clay, for appellant, and Dr. Doman,
for the government, regarding the necessity for continued work restrictions. To resolve the
conflict, it referred her, the medical record and statement of accepted facts to Dr. James W.
Spivey, Jr., a Board-certified orthopedic surgeon, for an impartial medical evaluation.
In a February 11, 2008 report, Dr. Spivey reviewed the medical record and statement of
accepted facts. He noted slightly restricted lumbar motion, no tenderness on thoracolumbar
palpation, negative straight leg raising tests bilaterally and normal motor and sensory findings in
the lower extremities. Dr. Spivey opined that there were “no objective findings to support her
diagnosis of lumbar sprain.” He stated that the October 18, 2006 injury had resolved without
residuals. Dr. Spivey recommended a conditioning program to improve abdominal and back
muscle tone. He explained that significant medication and being out of work caused a
deconditioned state that required work restrictions. On February 27, 2008 Dr. Spivey found
appellant able to resume work for four hours a day, gradually increasing to eight hours a day full
duty. He noted a temporary lifting restriction of 35 pounds and recommended that she wear a
lumbosacral support at work.
By notice dated March 25, 2008, the Office advised appellant that it proposed to
terminate her compensation benefits, based on Dr. Spivey’s opinion that the accepted lumbar
sprain had ceased without residuals. It afforded her 30 days to submit additional evidence or
argument. In response, appellant submitted an April 11, 2008 report from Dr. Clay, finding her
totally disabled for work due to sequelae of the accepted lumbar sprain.
By decision dated April 30, 2008, the Office terminated appellant’s compensation
benefits effective that day, finding that Dr. Spivey’s report was sufficient to establish that the
accepted lumbar strain had ceased without residuals.
On May 6, 2008 appellant began working four hours a day as a practical nurse at the
employing establishment, scheduled to increase gradually to full time. She claimed wage-loss
compensation for the period May 6 to June 20, 2008, during which time she worked four hours a
day. The Office denied this claim by June 10, 2008 decision as appellant’s compensation
benefits were terminated effective April 30, 2008.
In May 19 and July 10, 2008 letters, appellant requested a telephonic hearing, held
September 12, 2008. During the hearing, appellant’s attorney asserted that the Office should
have accepted lumbar radiculopathy, herniated lumbar discs, annular tears and L4 nerve root
irritation. He contended that these conditions persisted although the lumbar strain had resolved.5
Following the hearing, appellant submitted a September 18, 2008 report from Dr. Clay,
reviewing Dr. Spivey’s report. Dr. Clay contended that the same events that caused the
October 28, 2006 lumbar strain also caused an annular tear at L5-S1 with radicular symptoms.
By decision dated December 4, 2008, the Office affirmed the termination of appellant’s
compensation. It found that Dr. Spivey’s report remained entitled to the weight of the medical
5

In an October 20, 2008 letter, the employing establishment asserted that Dr. Clay’s opinion was not medically
credible.

3

evidence. The Office further found that Dr. Clay’s September 18, 2008 report was insufficient to
create a conflict with Dr. Spivey’s opinion.
LEGAL PRECEDENT -- ISSUE 1
Once the Office has accepted a claim and pays compensation, it bears the burden to
justify modification or termination of benefits.6 Having determined that an employee has a
disability causally related to his or her federal employment, the Office may not terminate
compensation without establishing either that the disability has ceased or that it is no longer
related to the employment.7
Section 8123 of the Federal Employees’ Compensation Act provides that, if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician, who shall make an
examination.8 In situations where there exist opposing medical reports of virtually equal weight
and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.9
Where the Office secures an opinion from an impartial medical examiner for the purpose
of resolving a conflict in the medical evidence and the opinion from such examiner requires
clarification or elaboration, it has the responsibility to secure a supplemental report from the
examiner for the purpose of correcting the defect in the original opinion.10 If the specialist is
unwilling or unable to clarify or elaborate on his or her opinion as requested, the case should be
referred to another appropriate impartial medical specialist.11 Unless this procedure is carried
out by the Office, the intent of section 8123(a) of the Act12 will be circumvented when the
impartial specialist’s medical report is insufficient to resolve the conflict of medical evidence.13
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a lumbar strain on October 28, 2006,
causing intermittent periods of disability. Dr. Clay, an attending Board-certified physiatrist,
diagnosed ongoing occupational lumbar conditions requiring work restrictions. Dr. Doman, a
Board-certified orthopedic surgeon and second opinion physician, opined that the accepted
6

Bernadine P. Taylor, 54 ECAB 342 (2003).

7

Id.

8

5 U.S.C. § 8123; see Charles S. Hamilton, 52 ECAB 110 (2000).

9

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

10

Harry T. Mosier, 49 ECAB 688 (1998).

11

Guiseppe Aversa, 55 ECAB 164 (2003).

12

5 U.S.C. § 8123(a).

13

Harold Travis, 30 ECAB 1071 (1979).

4

lumbar strain resolved without residuals. The Office found a conflict of medical opinion
between Dr. Clay and Dr. Doman and obtained an impartial opinion from Dr. Spivey, a Boardcertified orthopedic surgeon, who opined that the accepted lumbar sprain resolved but that
appellant remained in a deconditioned state requiring a conditioning program and work
restrictions. It terminated appellant’s compensation effective April 30, 2008, based on
Dr. Spivey’s opinion that the accepted lumbar sprain ceased without residuals. The Board finds
that the termination was improper.
Dr. Spivey did not opine that the accepted lumbar strain ceased without residuals. In
February 11 and 27, 2008 reports, he found that due to the prolonged work absence and
prescribed medications, appellant developed deconditioning of the abdominal and back muscles.
Dr. Spivey did not attribute these findings to any nonoccupational factors. He stated that
appellant needed a conditioning program to improve her muscle tone. Appellant would also
require work restrictions, including limiting her work schedule to four hours a day. As
Dr. Spivey found that she had continuing residuals of the accepted lumbar injury, the Office’s
termination of her compensation was premature.
As the Office improperly terminated appellant’s compensation benefits effective
April 30, 2008, the second issue regarding whether she established a disability for work on and
after that date is moot.
CONCLUSION
The Board finds that the Office improperly terminated appellant’s compensation benefits
effective April 30, 2008. The second issue regarding whether she established a continuing workrelated disability on and after April 30, 2008 is moot.

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 4 and April 30, 2008 terminating appellant’s
compensation are reversed. The Office’s June 10, 2008 decision finding no disability after
April 30, 2008 is moot.
Issued: December 30, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

